     Case 19-02812             Doc 12         Filed 02/11/19 Entered 02/11/19 12:57:54         Desc Main
                                                Document     Page 1 of 5
                               UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

   IN RE:
                                                                Case No.: 19-02812
             Howard H. Harris                                   Chapter: 7
                                                                Hearing Date: 2/19/19

                                                    Debtor(s)   Judge Deborah L. Thorne


                                                 NOTICE OF MOTION

TO: Karen R. Goodman, Esq., Trustee, 111 E. Wacker Dr. Suite 2800, Chicago, IL 60601 by electronic notice
    through ECF
    Howard H. Harris, Debtor(s), 2004 Valley Lo Lane, Glenview, IL 60025
    E. Philip Groben, Attorney for Debtor(s), 200 West Adams St., Ste 2425, Chicago, IL 60606 by electronic
    notice through ECF




           PLEASE TAKE NOTICE that on the 2/19/19, at 9:30AM, or as soon thereafter as counsel may
   be heard, I shall appear before the Honorable Judge Deborah L. Thorne, Bankruptcy Judge, in the
   courtroom usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn,
   Chicago, Illinois, room 613, or before any other Bankruptcy Judge who may be sitting in his/her place
   and stead, and shall then and there present this Motion of the undersigned, a copy of which is attached
   hereto and herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at
   which time you may appear if you so desire.

                                                  PROOF OF SERVICE

            The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
   the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
   notice on February 11, 2019 and as to the debtor by causing same to be mailed in a properly addressed
   envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
   on February 11, 2019.


                                                                         /s/ Gloria Tsotsos
                                                                         Attorney for Movant

   Berton J. Maley ARDC#6209399
   Rachael A. Stokas ARDC#6276349
   Gloria C. Tsotsos ARDC#6274279
   Peter C. Bastianen ARDC#6244346
   Joel P. Fonferko ARDC#6276490
   Laura A. Hrisko ARDC#6230993
   Codilis & Associates, P.C.
   15W030 North Frontage Road, Suite 100
   Burr Ridge, IL 60527
   (630) 794-5300
   C&A FILE (14-18-01183)

   NOTE: This law firm is a debt collector.
  Case 19-02812             Doc 12         Filed 02/11/19 Entered 02/11/19 12:57:54      Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on February 11, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on February 11, 2019.

 Karen R. Goodman, Esq., Trustee, 111 E. Wacker Dr. Suite 2800, Chicago, IL 60601 by electronic notice
 through ECF
 Howard H. Harris, Debtor(s), 2004 Valley Lo Lane, Glenview, IL 60025
 E. Philip Groben, Attorney for Debtor(s), 200 West Adams St., Ste 2425, Chicago, IL 60606 by electronic
 notice through ECF




                                                                   /s/ Gloria Tsotsos
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-18-01183)

NOTE: This law firm is a debt collector.
  Case 19-02812        Doc 12      Filed 02/11/19 Entered 02/11/19 12:57:54           Desc Main
                                     Document     Page 3 of 5

                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                      Case No.: 19-02812
        Howard H. Harris                              Chapter: 7
                                                      Hearing Date: 2/19/19

                                         Debtor(s)    Judge Deborah L. Thorne


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES Banc of America Funding Corporation Mortgage Pass-Through
Certificates, Series 2006-A, U.S. Bank National Association, as Trustee (hereinafter "Movant"),
by and through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court
pursuant to 11 U.S.C. §362(d) for an Order granting Movant relief from the automatic stay, and
in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 734 Brookvale Terrace, Glencoe, IL 60022;


       3.      This security interest arose from a Note and Mortgage, executed on 10/20/2005,
in the amount of $905,500.00;


       4.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 2/1/19;


       5.      Movant is entitled to relief from the automatic stay under 11 U.S.C. §362(d) for
the following reasons:


               a.        The Debtor is in default in the performance of the terms and conditions of
                         said Note and Mortgage;
  Case 19-02812       Doc 12     Filed 02/11/19 Entered 02/11/19 12:57:54              Desc Main
                                   Document     Page 4 of 5

               b.     As of 02/05/2019, the Debtor(s) is/are contractually due for the 10/1/17
                      payment and all amounts coming due since that date. Any payments
                      received after this date may not be reflected in this default;
               c.     As of 02/05/2019, the estimated default through and including 2/1/19 is
                      $123,304.46, which includes attorney fees and costs in the amount of
                      $931.00. Any payments received after this date may not be reflected in
                      this default;
               d.     As of 02/05/2019, the estimated payoff amount is $877,210.35.                 The
                      estimated fair market value of the property is $720,000.00, per Debtor's
                      Schedules.      That to the best of Movant’s knowledge, no non-exempt
                      equity exists in the subject property or any equity that does exist is so
                      insubstantial as to be of little or no benefit or burdensome to the estate;
               e.     The above is especially true when considering the cost of selling the
                      property, as outlined below:
                      Fair Market Value: $720,000.00

                      Less Lien Payoff and Cost of Sale:
                              Estimated Payoff: $877,210.35
                              Payoff of Other Liens: $970,459.00
                              Broker’s Commission (6% of FMV): $43,200.00
                              Other Closing Costs (estimated): $2,000.00

                      Net Proceeds of Sale: ($1,172,869.35)
                      (assuming no capital gains need to be paid)

       6.      Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding which have been included in the calculation of any default figures quoted herein
including:
                      $750.00          for Preparation of Notice and Motion for Relief
                                       from the Automatic Stay, and prosecution of same
                      $181.00          for Court filing fee

       7.     Pursuant to Debtor's filed Statement of Intention, the property known as 734
Brookvale Terrace, Glencoe, IL 60022 is to be surrendered;

       8.      The Court has authority to order that Rule 4001(a)(3) is not applicable to the order
entered in granting this motion, and Movant requests this Court so order;
  Case 19-02812             Doc 12         Filed 02/11/19 Entered 02/11/19 12:57:54        Desc Main
                                             Document     Page 5 of 5

         WHEREFORE, Banc of America Funding Corporation Mortgage Pass-Through
Certificates, Series 2006-A, U.S. Bank National Association, as Trustee prays this Court enter an
Order pursuant to 11 U.S.C. §362(d) modifying the automatic stay as to Movant, allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this February 11, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Gloria Tsotsos

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Gloria C. Tsotsos ARDC#6274279
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Laura A. Hrisko ARDC#6230993
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-18-01183)

NOTE: This law firm is a debt collector.
